Whitfield, J.
Milteer brought an action against the railroad company for damages done to perishable freight by failure to promptly transport and deliver it. A final *18judgment for the defendant on the pleadings was rendered, and the plaintiff took writ of error.
Irregularities in preparing the transcript of the record will be passed for a consideration of the real question at issue, viz., Whether the action is barred by the statute of limitations.
In this case a bill of lading and a contract are referred to, yet the action is not brought upon a bill of lading, but upon the common law liability of the defendant carrier for injury to goods caused by delays in transportation. It is therefore not necessary to determine whether the limitation of five years for bringing “an action upon any contract, obligation or liability founded upon an instrument of writing not under seal” is applicable to actions brought specifically upon a bill of lading. An actioix of this character, if not barred by a shorter period of limitation, is covered by the liixxitation of foxxr years for bringing “any action for x*elief xxot specifically provided for in this chapter” of the statxxte of limitations. Bee. 1725 Gen. Stats, of 1906. The delayed transportation complained of is alleged to have occurred in March and April, 1907, while the action was begun in October, 1911, after the bar of the statute was effective.
The judgment for defendant was proper and is hereby affirmed.
Shackleford, G. J., and Taylor, Cockrell and Hock-er, J. J., concur.